          Case 6:19-cv-00619-CL            Document 17         Filed 03/25/21        Page 1 of 16




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                          MEDFORD DIVISION



KRISTINA K. S., 1

                 Plaintiff,                                                  Civ. No. 6:19-cv-00619-CL

        v.                                                                   OPINION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
_______________________________________

MARK D. CLARKE, Magistrate Judge.

        Plaintiff Kristina K. S. (“Plaintiff”) seeks judicial review of the final decision of the

Commissioner of the Social Security Administration denying her claim for disability insurance

benefits and supplemental security income under the Social Security Act. For the reasons

provided below, the Commissioner’s decision is REVERSED and REMANDED for immediate

calculation and award of benefits.2



1
  In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name
of the non-governmental party or parties in this case.
2
   The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28 U.S.C. §
636(c)(1).

1 - Opinion and Order – 6:19-cv-00619-CL
         Case 6:19-cv-00619-CL            Document 17         Filed 03/25/21      Page 2 of 16




                                           BACKGROUND3

        Plaintiff was born March 24, 1968. Tr. 151. She earned a modified high school diploma

through a special education program. Tr. 46, 181. After graduation, she continued to have an

individualized education plan for assistance with reading and science and to develop her

vocational skills. Tr. 168-71. She has past relevant work experience as a cashier, stocker, and

deli clerk. Tr. 492, 438. Plaintiff alleges that she has been disabled since birth due to borderline

intellectual functioning, adjustment disorder, and an anxiety disorder. Tr. 16.

        Plaintiff filed for disability benefits in October 2009. Tr. 151-58. Plaintiff’s claim was

denied both initially and upon reconsideration. Plaintiff requested a hearing and appeared before

an ALJ in October 2011. Tr. 43-100. The ALJ issued an unfavorable decision in November

2011. Tr. 11-26. The Appeals Council denied her request for review in May 2012. Tr. 7-8.

Plaintiff subsequently filed a Complaint in this Court, seeking review of the ALJ’s decision and

the final decision of the Commissioner. This Court affirmed the Commissioner’s denial of

benefits. See Slayter v. Astrue, No. 6:12-cv-01297-JO, 2013 WL 6086929 (D. Or. Nov. 14,

2013). Plaintiff appealed to the Ninth Circuit Court of Appeals, and the court remanded the

matter for further administrative proceedings with instruction to reconsider the lay witness

testimony of Toni Kloch and the opinions of examining psychologist, Pamela Roman, PsyD.

Slayter v. Berryhill, 693 F. Appx 529, 531 (9th Cir. 2017).

        In October 2018, Plaintiff appeared for a remand hearing before a different ALJ than the

one that heard her initial claim. On January 3, 2019, the ALJ issued a decision denying




3
 The following recitation constitutes a summary of the pertinent evidence within the Administrative
Record and does not reflect any independent finding of fact by the Court. Citations to “Tr.” refer to the
page(s) indicated in the official transcript of the administrative record filed herein as Docket No. 9.

2 - Opinion and Order – 6:19-cv-00619-CL
         Case 6:19-cv-00619-CL         Document 17       Filed 03/25/21     Page 3 of 16




Plaintiff’s claims for benefits. Tr. 427-46. That decision became the final decision of the

Commissioner. This appeal followed.

                                     DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r. Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Each step is potentially

dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential process asks

the following series of questions:

       1.      Is the claimant performing “substantial gainful activity”? 20 C.F.R.
               §§ 404.1520(a)(4)(i); 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay or
               profit. 20 C.F.R. §§ 404.1510; 416.910. If the claimant is performing such
               work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i); 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant’s impairment “severe” under the Commissioner’s
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii); 416.920(a)(4)(ii). Unless
               expected to result in death, an impairment is “severe” if it significantly
               limits the claimant’s physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a); 416.921(a). This impairment must have lasted or
               must be expected to last for a continuous period of at least 12 months. 20
               C.F.R. §§ 404.1509; 416.909. If the claimant does not have a severe
               impairment, the analysis ends. 20 C.F.R. §§ 404.1520(a)(4)(ii);
               416.920(a)(4)(ii). If the claimant has a severe impairment, the analysis
               proceeds to step three.

       3.      Does the claimant’s severe impairment “meet or equal” one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so, then
               the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii);


3 - Opinion and Order – 6:19-cv-00619-CL
         Case 6:19-cv-00619-CL        Document 17       Filed 03/25/21     Page 4 of 16




               416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis proceeds to the “residual functional
               capacity” (“RFC”) assessment.

               a. The ALJ must evaluate medical and other relevant evidence to assess
                  and determine the claimant’s RFC. This is an assessment of work-
                  related activities that the claimant may still perform on a regular and
                  continuing basis, despite any limitations imposed by his or her
                  impairments. 20 C.F.R. §§ 404.1520(e); 404.1545(b)-(c); 416.920(e);
                  416.945(b)-(c). After the ALJ determines the claimant’s RFC, the
                  analysis proceeds to step four.

       4.      Can the claimant perform his or her “past relevant work” with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R.
               §§ 404.1520(a)(4)(iv); 416.920(a)(4)(iv). If the claimant cannot perform his
               or her past relevant work, the analysis proceeds to step five.

       5.      Considering the claimant’s RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in
               significant numbers in the national economy? If so, then the claimant is not
               disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v); 404.1560(c);
               416.960(c). If the claimant cannot perform such work, he or she is disabled.
               Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954-55 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 954. The

Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999) (internal citations omitted); see also 20 C.F.R. §§ 404.1566; 416.966 (describing “work

which exists in the national economy”). If the Commissioner fails to meet this burden, the

claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant


4 - Opinion and Order – 6:19-cv-00619-CL
        Case 6:19-cv-00619-CL         Document 17       Filed 03/25/21      Page 5 of 16




numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 954-55;

Tackett, 180 F.3d at 1099.

                                    THE ALJ’S FINDINGS

       Applying the above analysis to Plaintiff’s remanded administrative hearing, the ALJ

made the following findings in this case:

       1. Plaintiff meets the insured status requirements of the Social Security Act through
          September 1, 2010. Tr. 432.

       2. Plaintiff has not engaged in substantial gainful activity since March 24, 1968, the
          alleged onset date. Tr. 432.

       3. Plaintiff has the following severe impairments: borderline intellectual functioning;
          adjustment disorder; and anxiety disorder. Tr. 433.

       4. Plaintiff does not have an impairment or combination of impairments that meets or
          medically equals the severity of one of the listed impairments in 20 CFR Part 404,
          Subpart P, Appendix 1. Tr. 433.

       5. Plaintiff has the residual functional capacity to perform a full range of work at all
          exertional levels but with the following non-exertional limitations: she can understand,
          remember, and carry out no more than simple, routine tasks that involve no more than
          occasional contact with co-workers. She must avoid team-based collaborative tasks.
          She can tolerate no more than occasional changes to work routines or processes. She
          must avoid tasks requiring interaction with the general public. Tr. 434.

       6. Plaintiff is unable to perform past relevant work. Tr. 438.

       7. Plaintiff was born on March 24, 1968 and claims to be disabled since birth, so she falls
          into the definition of a younger individual age 18-49, on the alleged disability onset
          date (20 CFR 404.1563 and 416.963). Tr. 438.

       8. Plaintiff has at least a high school education (or GED) and is able to communicate in
          English. Tr. 438.

       9. Transferability of job skills in not material to the determination of disability because
          using the Medical-Vocational Rules as a framework supports a finding that Plaintiff is
          “not disabled,” whether or not Plaintiff has transferable job skills. Tr. 438.

       10. Considering Plaintiff’s age, education, work experience, and RFC, there are jobs that
           exist in significant numbers in the national economy that Plaintiff can perform. Tr. 438.


5 - Opinion and Order – 6:19-cv-00619-CL
         Case 6:19-cv-00619-CL         Document 17       Filed 03/25/21     Page 6 of 16




       Based on these findings, the ALJ concluded that Plaintiff was not disabled, as defined in

the Social Security Act, from birth through the date of the ALJ’s decision. Tr. 439.

                                   STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the legal findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). ‘“Substantial evidence’ means

‘more than a mere scintilla but less than a preponderance,’ or more clearly stated, ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Bray v.

Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53

F.3d 1035, 1039 (9th Cir. 1995)). In reviewing the Commissioner’s alleged errors, this Court

must weigh “both the evidence that supports and detracts from the [Commissioner’s]

conclusions.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations

of the evidence are insignificant if the Commissioner’s interpretation is rational. Burch v.

Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

       Where the evidence before the ALJ is subject to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Batson, 359 F.3d at 1198 (citing Andrews, 53 F.3d

at 1041). “However, a reviewing court must consider the entire record as a whole and may not

affirm simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec.

Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock, 879 F.2d at 501). Additionally, a

reviewing court “cannot affirm the [Commissioner’s] decision on a ground that the

[Administration] did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin., 454

F.3d 1050, 1054 (9th Cir. 2006) (citations omitted). Finally, a court may not reverse an ALJ’s



6 - Opinion and Order – 6:19-cv-00619-CL
         Case 6:19-cv-00619-CL          Document 17     Filed 03/25/21     Page 7 of 16




decision on account of an error that is harmless. Id. at 1055-56. “[T]he burden of showing that

an error is harmful normally falls upon the party attacking the agency’s determination.” Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).

       Even where findings are supported by substantial evidence, “the decision should be set

aside if the proper legal standards were not applied in weighing the evidence and making the

decision.” Flake v. Gardner, 399 F.2d 532, 540 (9th Cir. 1968). Under sentence four of 42

U.S.C. § 405(g), the reviewing court has the power to enter, upon the pleadings and transcript

record, a judgment affirming, modifying, or reversing the decision of the Commissioner, with or

without remanding the case for a rehearing.

                                           DISCUSSION

       Plaintiff presents the following issues for review:

   1. Whether the ALJ failed to adequately account for Plaintiff’s social limitations in the
      hypothetical posed to the vocational expert and residual functional capacity finding.

   2. Whether the ALJ properly evaluated the examining medical opinion of Pamela Roman,
      PsyD, and whether that evidence should be credited as true.

   3. Whether the ALJ failed to identify legally sufficient bases to reject the lay witness
      testimony of Toni Kloch, and whether that evidence should be credited as true.

       The Court finds it noteworthy that the Ninth Circuit Court of Appeals remanded

Plaintiff’s case to the Commissioner with instruction to reconsider the lay witness testimony of

Toni Kloch and the opinions of examining psychologist, Pamela Roman, PsyD, and yet, the

treatment of these opinions by the ALJ are again at issue. After careful review of the record, and

in light of the opinion issued by the Ninth Circuit Court of Appeals, this Court finds that the ALJ

made the same or very similar errors that the Ninth Circuit already condemned. This Court also

finds that the record is fully developed, and when the discounted evidence is properly considered

in light of the vocational expert testimony, Plaintiff cannot sustain competitive employment.


7 - Opinion and Order – 6:19-cv-00619-CL
         Case 6:19-cv-00619-CL          Document 17        Filed 03/25/21      Page 8 of 16




Therefore, the decision of the Commissioner is reversed for immediate calculation and payment

of benefits.

I.      The ALJ erred in failing to account for Plaintiff’s limitations when interacting with
        supervisors.

        An individual’s residual functional capacity (“RFC”) is the most she can do considering

here impairments and limitations. 20 C.F.R. § 416.945; SSR 96-8p, available at 1996 WL

374184. The ALJ assesses the residual functional capacity “based on all of the relevant medical

and other evidence,” including medical opinion evidence and “descriptions and observations of

[the claimant’s] limitations that result from [her] symptoms, such as pain, provided by [the

claimant], [her] family, neighbors, friends, or other persons.” Id. §§ 404.1545(a)(3),

416.945(a)(3). The residual functional capacity properly includes only limitations with record

support. Bayliss, 427 F.3d at 1217; Batson, 359 F.3d at 1197. The ALJ is “responsible for

translating and incorporating clinical findings into a succinct” residual functional capacity.

Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015).

        The ALJ then uses the RFC assessment at steps four and five of the sequential analysis to

determine whether the claimant retains the ability to perform any past relevant work or “other”

work existing in significant numbers in the national economy. Id. §§ 404.1545(a)(5),

416.945(a)(5). The ALJ may elicit testimony from a vocational expert (“VE”), but the

hypothetical posed to the VE must consider all of the claimant’s limitations supported by the

record. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006).

        Here, the RFC determination as well as the ALJ’s determination that Plaintiff can

perform work were made in error because the ALJ failed to adequately account for all of

Plaintiff’s mental limitations. Specifically, the ALJ accepted that Plaintiff suffered moderate

limitation in the ability to interact appropriately with supervisors, but failed to account for this


8 - Opinion and Order – 6:19-cv-00619-CL
         Case 6:19-cv-00619-CL         Document 17        Filed 03/25/21     Page 9 of 16




limitation when determining Plaintiff’s RFC. The ALJ also failed to explain why this limitation

was not accounted for.

       Dr. Alvord diagnosed Plaintiff with mild intellectual developmental disorder; anxiety

disorder, not otherwise specified (“NOS”); and rule-out mild posttraumatic stress disorder

(“PTSD”). Tr. 1012. He opined that Plaintiff’s intellectual limitations were the primary factors

impacting her occupational and educational success. Tr. 1012. He assessed mild impairment in

Plaintiff’s ability to understand, remember, and carry out simple instructions. Tr. 1014. He

assessed moderate impairment in her ability to interact appropriately with the public, supervisors,

and coworkers and respond appropriately to usual work situations and changes in a routine work

setting. Tr. 1014-15.

       The ALJ fully credited Dr. Alvord’s opinion and specifically noted that Dr. Alvord

assessed “‘moderate’ difficulty interacting appropriately with co-workers, supervisors, and the

general public.” Tr. 437. The ALJ then reasoned that those social deficits were “addressed by a

restriction to no more than occasional contact with co-workers in a non-collaborative setting—

and a total restriction against required interaction with the general public.” Tr. 437. However,

the ALJ failed to explain how those limitations accommodate the moderate limitation that Dr.

Alvord assessed in Plaintiff’s ability to interact appropriately with supervisors. Failing to

account for Plaintiff’s limited ability to interact appropriately with supervisors is harmful error

because job instructions are likely to come from supervisors, not coworkers, and Plaintiff has a

noted difficulty with remembering simple instructions.

II.    The ALJ erred in evaluating the medical opinion of examining physician, Pamela
       Roman, PsyD.

       “Medical opinions are statements from acceptable medical sources that reflect

judgements about the nature and severity of [a claimant’s] impairment(s), including [her]


9 - Opinion and Order – 6:19-cv-00619-CL
        Case 6:19-cv-00619-CL          Document 17       Filed 03/25/21      Page 10 of 16




symptoms, diagnosis and prognosis, what [she] can still do despite impairment(s), and [her]

physical or mental restrictions.” 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1). The opinions of

examining doctors are generally favored over those of non-examining doctors. Id. §§

404.1527(c), 416.927(c).; Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014). The opinion

of an examining doctor is “entitled to deference” and may be rejected only with specific and

legitimate reasons supported by substantial evidence in the record. Orn v. Astrue, 495 F.3d 625,

631, 633 (9th Cir. 2007); Ghanim, 763 F.3d at 1160–61. Here, the ALJ failed to provide

sufficient reasons supported by substantial evidence for discounting Dr. Roman’s medical

opinion regarding Plaintiff’s need for special supervision.

       Dr. Roman first examined Plaintiff in 2009 and again in 2011. Tr. 303, 420. In 2009, Dr.

Roman diagnosed Plaintiff with anxiety disorder, NOS, with some symptoms of phobia and

panic disorder; adjustment disorder with depressed mood related to mother’s death; and

borderline intellectual functioning. Tr. 308. She assessed a GAF score of 55. Tr. 308. She noted

that Plaintiff was able to remember one simple instruction at a time, but was unable to

adequately attend and recall two-part instructions. Tr. 308. Dr. Roman noted Plaintiff’s self-

reported abilities and activities of daily living, but commented that Plaintiff’s description of her

abilities should be compared with the observations of her family members to be sure that she was

not “exaggerating her capabilities.” Tr. 309. Dr. Roman concluded that Slayter was not capable

of handling funds granted by the Social Security Administration. Tr. 310.

       In 2011, Plaintiff reported to Dr. Roman that her anxiety symptoms had increased after

her mother’s death in 2009. Tr. 420. Dr. Roman noted that Plaintiff presented as disheveled and

poorly groomed. Tr. 424. Her thought content was positive for worry and rumination. Tr. 425.

Her intellectual functioning appeared to be in the borderline range. Tr. 425. Dr. Roman assessed



10 - Opinion and Order – 6:19-cv-00619-CL
        Case 6:19-cv-00619-CL          Document 17        Filed 03/25/21     Page 11 of 16




anxiety disorder, NOS; adjustment disorder with depressed mood; borderline intellectual

functioning; and a GAF score of 55. Tr. 423-24.

       Approximately one month later, Dr. Roman completed a Mental RFC Assessment: She

assessed moderate impairment in Plaintiff’s ability to maintain attention and concentration for

extended periods. Tr. 416. She assessed marked impairment in Plaintiff’s ability to understand,

remember, and carry out detailed instructions and to sustain an ordinary routine without special

supervision. Tr. 415-16.

       The ALJ “decline[d] to adopt Dr. Roman’s opinion regarding the claimant’s need for

special supervision.” Tr. 435. The ALJ reasoned,

       Dr. Roman’s 2009 examination report, which formed the basis for her 2011
       functional assessment, indicates that the claimant’s previous firings had nothing to
       do with the claimant’s inability to remain on task or follow directions. Instead, the
       claimant was reportedly fired “after being accused of being rude to a coworker and
       a customer” and later for “telling a friend to ‘f off’ on the phone” (Ex. 4F, 3).

Tr. 436. This reasoning is disappointingly similar to the reasoning that the Ninth Circuit rejected

previously. Just as in the present case, the Ninth Circuit noted that “the ALJ concluded Dr.

Roman’s 2011 finding regarding special supervision did not account for [Plaintiff’s] work

history or independence in daily life. . . . But other record evidence is inconsistent with this

characterization and suggests [Plaintiff’s] work history and independence were much more

limited.” Slayter v. Berryhill, 693 F. Appx at 530.

       This Court agrees with Plaintiff and the Ninth Circuit that Plaintiff’s work history does

not constitute substantial evidence to discount Dr. Roman’s opinion that Plaintiff needs special

supervision. The record shows that Plaintiff has been unable to hold a job for very long and

contains only self-reports of why she was fired. Plaintiff worked at Dari Mart between 2006 and

2009 and claims she was fired for being rude to coworkers and customers. Tr. 304. Prior to that,



11 - Opinion and Order – 6:19-cv-00619-CL
        Case 6:19-cv-00619-CL         Document 17        Filed 03/25/21     Page 12 of 16




she had worked at a different Dari Mart from 2000 to 2002 and again claims she fired for using

inappropriate language with a customer. Tr. 304. She also worked at Walmart between 1997 and

1999. Tr. 304. This record does not demonstrate an ability to sustain long-term employment

without special supervision. To the contrary, it shows an inability to sustain long-term

employment and an inability to interact appropriately with customers and co-workers.

       The ALJ also asserted that Plaintiff’s “demonstrated ability” to work parttime while

attending classes at Lane Community College (“LCC”) undermined Dr. Roman’s opinion that

she required special supervision. Tr. 436. However, the record again does not clearly

demonstrate such an ability. Rather, a single treatment note indicates that Plaintiff reported that

she was “going to LCC and working at the Titan Store, which is a convenient store located at

LCC.” Tr. 818. Plaintiff’s earnings record documents that she earned just $246.45 in wages

from LCC, and only in 2015. Tr. 656. Moreover, the record shows that the classes Plaintiff

attended at LCC were Adult Basic and Secondary Education classes that were neither graded nor

for credit, and the record contains no details regarding Plaintiff’s performance in those classes.

Tr. 671-76. Therefore, the record does not demonstrate that Plaintiff has an ability to sustain

part-time work while attending classes to a degree that it could be considered substantial

evidence to undermine Dr. Roman’s opinion.

       Therefore, this Court finds that the ALJ failed to identify legally sufficient bases

supported by substantial evidence in the record to reject Dr. Roman’s opinion. When properly

credited, Dr. Roman’s opinion requires a finding of disability. Dr. Roman’s 2009 and 2011

reports found that Plaintiff cannot remember more than one instruction at a time or detailed

instructions. The vocational expert testified that if Plaintiff can only remember “one simple

instruction at a time,” she “probably” cannot perform the jobs the ALJ identified. Moreover, per



12 - Opinion and Order – 6:19-cv-00619-CL
        Case 6:19-cv-00619-CL         Document 17        Filed 03/25/21     Page 13 of 16




vocational expert testimony, a marked impairment in an individual’s ability to sustain an

ordinary routine without special supervision precludes competitive employment. Tr. 93, 99.

III.   The ALJ erred in evaluating the lay witness testimony of Toni Kloch.

       Lay witness statements are generally “competent evidence that the ALJ must take into

account” and may discount only with germane reasons supported by substantial evidence in the

record. Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012); Turner v. Comm’r of Soc. Sec.,

613 F.3d 1217, 1224 (9th Cir. 2010). The same factors used to evaluate the opinions of medical

providers are used to evaluate statements from nonmedical sources. 20 C.F.R. §§ 404.1527(f),

416.927(f). Those factors include the length, nature, and extent of the source’s relationship with

the claimant, the frequency of interaction, and the supportability and consistency of the source’s

statements. Id. §§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6). In this case, the Court agrees with

Plaintiff that the ALJ failed to identify legally sufficient bases supported by substantial evidence

in the record to reject the lay witness statements of Ms. Kloch.

       In November 2009, Ms. Kloch completed a handwritten Function Report, in which she

stated that she had known Plaintiff for twenty-five years and had worked with Plaintiff both as a

special education teacher and coached her in the Special Olympics. Tr. 190. Ms. Kloch also

testified at the first administrative hearing. Tr. 75-88. Ms. Kloch reported that Plaintiff lived

with her father and her son, cared for her father’s house, and was learning how to prepare

complete meals. Tr. 183, 185. Ms. Kloch testified that Plaintiff had tried to live independently

but was not successful. Tr. 81. Ms. Kloch stated that Plaintiff would not have been able to raise

her children without her parent’s help. Tr. 84, 87. Ms. Kloch reported that Plaintiff needed

prompting to take care of personal needs and grooming, and reminders to take medications. Tr.

185. Ms. Kloch reported that Plaintiff did not drive and was not able to go out alone. Tr. 186.



13 - Opinion and Order – 6:19-cv-00619-CL
        Case 6:19-cv-00619-CL         Document 17        Filed 03/25/21     Page 14 of 16




Ms. Kloch further noted that Plaintiff did not know how to handle a savings account or use a

checkbook or money orders. Tr. 186.

       Ms. Kloch typically provided Plaintiff with transportation and accompanied her to places.

Tr. 187. Ms. Kloch reported that Plaintiff’s conditions affected her memory, ability to complete

tasks, concentration, understanding, ability to follow instructions, and get along with others. Tr.

188. Ms. Kloch reported that Plaintiff had a short attention span and did not follow spoken

instructions well because of her poor memory. Tr. 188. She followed written instructions better

because she was able to refer back to them. Tr. 188. Ms. Kloch testified that Plaintiff required

feedback and daily positive reinforcements to perform even a simple job. Tr. 80-82.

       The ALJ assigned “only partial weight” to Ms. Kloch’s statements. Tr. 436. He reasoned,

       Ms. Kloch’s assertion that the claimant requires special supervision to sustain even
       simple tasks is inconsistent with the claimant’s own work history. The claimant’s
       severe mental impairments did not prevent her from engaging in substantial gainful
       activity between 2000-2001 and 2007-2008 (See Ex. l0D). As noted above, they
       also did not prevent her from pursuing a GED and working part-time at community
       college convenience store. These endeavors suggest the claimant retained
       significant independence despite her mental symptoms.

Tr. 436. These reasons for rejecting Ms. Kloch’s report is not convincing or supported by

substantial evidence for all the same reasons listed above regarding Dr. Roman’s opinion. Again,

the record lacks any specific details about Plaintiff’s performance in the classes that she attended

at LCC, which were neither graded nor for credit. Tr. 672-76. There is also no evidence in the

record that Plaintiff was successful in obtaining a GED. Moreover, Slayter earned only $246.45

in wages in her attempt to work at a store on LCC’s campus, which does not indicate an ability to

sustain competitive work. Tr. 656. Ms. Kloch’s testimony was based on thirty years of knowing

Plaintiff, including during those times when Plaintiff was employed. Plaintiff’s attempts to

sustain employment and attend Adult Basic and Secondary Education classes are not inconsistent



14 - Opinion and Order – 6:19-cv-00619-CL
        Case 6:19-cv-00619-CL         Document 17       Filed 03/25/21     Page 15 of 16




with Ms. Kloch’s testimony that Plaintiff requires special supervision.

       Therefore, this Court finds that the ALJ erred in rejecting Ms. Kloch’s lay witness

statements. When properly credited, Ms. Kloch’s testimony demonstrates that Plaintiff requires

special supervision and cannot sustain competitive work. See Tr. 93, 99, 502-03.

IV.    This case is remanded for payment of benefits.

       By statute, a reviewing court “shall have the power to enter a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security.” 42 U.S.C. §

405(g). Accordingly, courts may remand a case for immediate payment of benefits without

further administrative proceedings. Garrison, 759 F.3d at 1019. In the Ninth Circuit, a Social

Security case must be remanded to the Commissioner if the ALJ’s decision is based on legal

error or unsupported by substantial evidence. Id. Courts in the Ninth Circuit determine whether

a case should be remanded for additional proceedings or immediate payment of benefits pursuant

to the “credit-as-true” inquiry, whereby the court determines whether (1) the ALJ’s decision is

invalid on legal or evidentiary grounds; (2) the administrative record is fully developed and

further proceedings would serve no useful purpose; and if (3) crediting the improperly

discredited evidence as true, an ALJ on remand would be compelled to find a plaintiff disabled.

Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (citations omitted).

       Here, for the reasons described above, the ALJ failed to account for all of Plaintiff’s

limitations in determining Plaintiff’s RFC, erroneously rejected the medical opinion of Dr.

Roman, and erroneously rejected testimony provided by a lay witness. Therefore, the first step

of the inquiry is met.

       The Court finds that the second step of the inquiry is also met. Plaintiff has had two

administrative hearings before two different ALJs. Her case was appealed to this Court, then to



15 - Opinion and Order – 6:19-cv-00619-CL
        Case 6:19-cv-00619-CL         Document 17       Filed 03/25/21     Page 16 of 16




the Ninth Circuit, then back to the Commissioner, and then again back to this Court. Plaintiff’s

appeal to this Court presents the same or similar issues already addressed by the Ninth Circuit.

There are multiple medical opinions of record and ample symptom testimony was provided. In

short, the Commissioner has been provided many opportunities to address errors in this case. As

the Ninth Circuit has repeatedly stated, “[a]llowing the Commissioner to decide the issue[s]

again would create an unfair ‘heads we win; tails, let’s play again’ system of disability benefits

adjudication.” Benecke v. Barnhart, 379 F.3d 587,595 (9th Cir. 2004) (citation omitted). The

Commissioner has not provided any compelling reason why further proceedings would be useful.

The numerous hearings, extensive medical opinion evidence, and multiple erroneous decisions in

this matter demonstrate that further proceedings would serve no useful purpose.

       Moving to step three, the Court finds that when the erroneously discounted evidence from

Ms. Kloch and Dr. Roman are credited as true and Plaintiff’s limited ability to interact

appropriately with supervisors is considered in the RFC determination, an ALJ on remand would

be compelled to find Plaintiff disabled. Therefore, the Court concludes that Plaintiff is disabled

under the Social Security Act. The Court chooses to exercise its authority to remand this case for

immediate payment of benefits.

                                             ORDER

       Based on the foregoing, the decision of the Commissioner is REVERSED and

REMANDED for immediate calculation and payment of benefits.

                                         25
       It is so ORDERED and DATED this ______day of March, 2021.




                                              MARK D. CLARKE
                                              United States Magistrate Judge

16 - Opinion and Order – 6:19-cv-00619-CL
